PCIJ_A_23_OderCommission_GBR-CSK-DNK-FRA-DEU_POL_1929-08-15_ORD_02_TL_00_EN.txt. Annex 4 to Judgment: No. 16.

ORDER

MADE ON AUGUST 15th, 1920.

 

Before :

MM. ANZILOTTI, President,
. HUBER, Vice-President,
LODER,
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Judges,
ODA,
Pesséa,
HUGHES,

NEGULESCO,
WANG,

Count RosTwoRowskt, Judge ad hoc.

CASE CONCERNING THE JURISDICTION
OF THE INTERNATIONAL COMMISSION OF THE. ODER

(SUBMISSIONS).
THE COURT,

composed as above,
aftér deliberation,
makes the following Order :

The Permanent Court of International Justice,
Having regard to Article 48 of the Statute,

Deputy- Judges ;

44

Having regard to the Special Agreement for arbitration
signed on October 30th, 1928, between the Governments
of Czechoslovakia, Denmark, France, Germany, His Britannic
Majesty in Great Britain, and Sweden, on the one hand, and

the Government of Poland, on the other;

Having regard to the Order made by the President of the
Court on March 26th, 1929; dispensing, amongst other things,
with. the presentation by the Parties of written Replies in this

case ;

1929. .
August 15th.
File E.b. XX.
ODER.—ORDER OF COURT (AUGUST 15th, 1929) 45

Having regard to the Memorials filed by each Party on
April 15th,. 1929; |

Having regard to the Counter- Memorials filed by each Party
on June roth, 1929;

Whereas, according to Article 1 of the Special Agreement,
the Court is asked to give judgment on the following
question :

“According to .the provisions of the Treaty of Versailles,
does the jurisdiction of the International Commission of the
Oder extend to those portions of the Warta and Netze,
tributaries of the Oder, which are situated in Polish territory
and, if so, what is the law which should govern the determ-
ination of the upstream limits to which this jurisdiction
extends ?”

Whereas, in their Counter-Memorial, the Six Governments
acting in the same interest submit “that the answers of the
Court to the questions submitted for decision should be those
submitted in their Memorial’; as the answers thus suggested
relate to both the questions formulated by the Special Agree-
ment ;

Whereas, ‘on the- other hand, in the Counter-Memorial filed
by it, the Polish Government formulates submissions which
solely relate to the first of these questions ; as, in so far as
‘concerns the other, the Polish Government confines itself
“to making every reservation as to the submissions made in
the Memorial of the Six Governments” and “reserves the
right to state its case in regard to the three solutions pro-
posed by the Six Governments in the course of the oral argu-
ment before the Court” ;

Whereas, however, in a case submitted to the Court by
Special Agreement and. in which therefore there is neither
Applicant nor Respondent, the Parties must have an equal
opportunity reciprocally to discuss their respective contentions ;
as this is the reason for the provision laying down that in
cases submitted in this way, the written documents are to be
filed simultaneously by both Parties ;

Whereas, accordingly, the Six Governments must be enabled
to discuss, in their first oral argument and not only in their
reply, any alternative submissions made by the Polish Govern-
ment ;
ODER.—ORDER OF COURT (AUGUST 15th, 1920) 46

Invites the Agent for the Polish Government to file with
the Registry by midday on Saturday, August 17th at latest,
any alternative submissions as to the second of the two ques-
tions submitted to the Court under Article x of the Special
Agreement of October 30th, 1928.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this fifteenth day
of August, one thousand nine hundred and twenty-nine, in
eight copies, one of which is to be deposited in the archives
of the Court, and the others to be forwarded to the Agents
of the Governments of Czechoslovakia, Denmark, France,
Germany, His Britannic Majesty in Great Britain, and Sweden,
as also to the Agent of the Government of Poland, respect-
ively. |

(Signed) D. ANZILOTTI,
President.

(Signed) À. HamMARSKJOLD,
Registrar.
